Citation Nr: 1438706	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  04-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for arthritis of L5-S1, claimed as back pain (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to February 1972, including combat service in Vietnam, and from November 1990 to July 1991, and his decorations include the Combat Infantryman Badge (CIB) and the Air Medal.  The Veteran also had approximately 19 years of intervening service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003, January 2009, and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In September 2007, the Board remanded the low back disability claim for further development and consideration. 

In September 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in November 2012, with an addendum received in December 2012.  In January 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion as well as the addendum and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month, the Veteran responded that he had no further evidence or argument to present, and in March 2013, his representative offered written argument in support of his appeal.  

In April 2013, the Board remanded the newly reopened claims of service connection for migraine headaches, hypertension, and a right knee disorder as well as the claim of service connection for a low back disability for further development and consideration.

In October 2013, the Board again requested an opinion of a medical specialist from the VHA.  The requested opinion was received in March 2014, with an addendum received in May 2014.  In June 2014, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of the opinion as well as the addendum and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In August 2014, the Veteran's representative offered written argument in support of his appeal.  Accordingly, the Board will proceed with the consideration of his case.

The claims of service connection for low back and right knee disorders are is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension is not related to service, hypertension did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by his service-connected PTSD.

2.  The preponderance of the evidence shows that the Veteran's migraine headaches are not related to service and they were was not caused or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Migraine headaches was not incurred in or aggravated by military service and were not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101, 106, 1110, 1154(a), (b), 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in November 2008 and April 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the June 2013 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decision, the statements of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, reserve component records, as well as his records from the Social Security Administration (SSA) and the Shreveport VA Medical Center in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In this regard, the record shows that neither the National Personnel Records Center (NPRC) or his reserve component have any additional medical records of the Veteran including from his second period of active duty.  See correspondence received in March 2008 and May 2008.  Moreover, a review of the record on appeal reveals that the RO notified the Veteran of this fact.  See letters dated in March 2008 and June 2008.  Therefore, the Board finds that adjudication of these claims may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

In this regard, were "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The record also shows that VA obtained opinions as to the origins of the Veteran's disabilities at a VA examination dated in May 2013 and VHAs received in November 2012 and March 2014 as well as in addendum to these VHAs obtained in December 2012 and May 2014.  Moreover, the Board finds this VA examination and VHAs are adequate to adjudicate the claims and substantially complied with the Board's remand instructions because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to the origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS as well as the virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative contend that the appellant's current hypertension and migraine headaches were caused by his military service and/or his service-connected PTSD.  Specifically, as to the hypertension, it is claimed that it was caused by his exposure to Agent Orange while serving in the Republic of Vietnam.  As to the migraine headaches, it is also claimed that he has had problems with them during and since his second period of service in 1990 and 1991.  As to the hypertension and migraine headaches, it is also claimed that they are due to the stress and anxiety caused by his service-connected PTSD.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis and hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its' implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  Moreover, because the Veteran did not set foot on land in Vietnam, Agent Orange exposure is not consistent with the circumstances, condition, or hardships of his service.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with hypertension in either of his first post-active duty years.  Accordingly, the Board finds that entitlement to service connection for hypertension must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that, while the record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, the list of diseases associated with exposure to certain herbicide agents does not include hypertension and migraine headaches.  38 C.F.R. § 3.309(e).  Accordingly, the Board finds that entitlement to service connection for hypertension and migraine headaches must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

However, the National Academy of Sciences (NAS) concluded in its 2010 update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010.  Likewise, as reported above, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Stefl; Combee.  Therefore, the Board will next consider whether service connection for hypertension and migraine headaches is warranted on a direct or secondary basis.  

Initially, the Board notes that the record shows that the Veteran received the CIB because of his combat service in the Republic of Vietnam.   However, the Veteran does not claim and the record does not show that either his current hypertension or migraine headaches were caused by injuries sustained during his combat in the Republic of Vietnam.  Therefore, despite the Veteran's award of the CIB, the Board finds that the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to the current claims of service connection for hypertension and migraine headaches.

As to direct service incurrence, including reserve component service, under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as observable symptoms of migraine headaches (i.e., head pain) and hypertension (i.e., dizziness) on active duty and/or serving with a reserve component as reported in statements to the RO, even when not documented in his medical records because these symptoms come to him through his own senses.  See Davidson.  The Board next notes that a December 1971 service treatment record noted the Veteran's complaints of headaches in connection with a viral illness.  Moreover, at the January 1972 separation examination, the Veteran reported a history of high blood pressure.  (As explained above, that the Veteran's treatment records from his reserve component service as well as his second period of active duty in the 1990's are not available.) 

However, service treatment records, including the January 1972 separation examination, are negative for symptoms of hypertension.  Similarly, service treatment records are uniformly negative for diagnoses of hypertension or migraine headaches.  In fact, as to the high blood pressure the Veteran reported at the January 1972 separation examination, he thereafter reported that it occurred on only one earlier occasion but nothing was found as wrong and on examination his blood pressure was 112/70, it was opined that his heart and vascular system were normal, and the examiner did not diagnose hypertension.  Similarly, as to the migraine headaches, the Veteran specifically denied having a history of headaches at the January 1972 separation examination and the examiner opined that his neurologic system was normal.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the appellant as a lay person is competent to report on symptoms of all of his claimed disabilities because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of hypertension and migraine headaches because such an opinion requires medical expertise which he does not have.  See Davidson.  Therefore, the Board finds more compelling the service treatment records, including the March 1972 separation examination, which is negative for a diagnosis of hypertension and migraine headaches, than any claim by the appellant that he had hypertension and migraine headaches while on active duty and/or while serving with a reserve component.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have hypertension and migraine headaches while on active duty or while serving with a reserve component.  Accordingly, the Board finds that entitlement to service connection for hypertension and migraine headaches must be denied based on in-service/reserve component incurrence despite the Veteran's claims regarding having problems with observable symptoms of these disabilities while on active duty and/or while serving with his reserve component.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 1154(b); 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1991 and the first diagnosis of hypertension in 1998; and complaints of headaches in 1997 thereafter diagnosed as migraine headaches in 2001 to be evidence against finding continuity.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of hypertension and migraine headaches, such as dizziness and head pain, since service.  See Davidson.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what he can see such as the claimant appearing to be in pain and/or dizzy.  Id.

However, upon review of the claims file, the Board finds that the lay claims from the Veteran and others that the appellant has had his current hypertension and migraine headaches since one of his periods of active duty service are not credible.  

In this regard, the Board finds that as to all the issues on appeal these lay claims of continuity are contrary to what is found in the service and post-service records.  In this regard, the Board finds the fact that at the January 1972 separation examination the Veteran did not report a history of either of these disabilities except for the one isolated incident of high blood pressure and his examinations were normal weighs heavily against the claims of continuity.  See Kahana.  Post-service, the Board finds the fact that pre-1997 medical records do not note a history of either of the disorders or provide diagnoses also weighs heavily against the claims of continuity.  Id.  In this regard, the Board also finds the fact that the Veteran did not report a history of any of the disorders at the April 1972 VA examination, conducted just two months after his separation from his first period of active duty, and neither disorder was diagnosed despite having a blood pressure of 150/90 undermines the credibility of his current assertions that he had had ongoing problems with these disorders since service.  The Board also finds that the intervening July 2001 Agent Orange examination was negative for a history of, or a diagnosis of, a right knee disorder weighs against his claims of continuity.  

In these circumstances, the Board gives more credence and weight to the January 1972 separation examiner, the April 1972 VA examination, and the July 2001 Agent Orange examination, than any claims by the Veteran and his representative to the contrary.  Therefore, entitlement to service connection for hypertension and migraine headaches based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current hypertension and migraine headaches and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the VA examination and VHAs have been uniform in opining that there is no such relationship.  See Colvin.  

Specifically as to hypertension, in the November 2012 VHA and December 2012 addendum it was opined, in substance, after a review of the record on appeal that his current hypertension was not due to military service, including his presumptive exposure to Agent Orange during his service in the Republic of Vietnam, because it was due to his post-service metabolic syndrome which is not related to Agent Orange exposure.  As to migraine headaches, in the March 2014 VHA and May 2014 addendum it was opined, in substance, after a review of the record on appeal that his current migraine headaches were not due to military service because, while service treatment records document one episode of headaches in 1971 during a suspected viral illness, migraine headaches were not diagnosed at that time.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical opinion need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as its reasoning is discernible from reading the opinion as a whole).  

As to the lay claims from the Veteran and others that the appellant's hypertension and migraine headaches were caused by his military service, the Board finds the above medical opinions more credible than these lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing hypertension and migraine headaches requires special medical training that lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that these disorders were caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current hypertension and migraine headaches were not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for hypertension and migraine headaches is not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d).

As to the claims of secondary service connection for hypertension and migraine headaches under 38 C.F.R. § 3.310, the Veteran is service-connected for PTSD.  However, the record is negative for a competent and credible medical opinion finding a relationship between any of the Veteran's current disorders and his service-connected PTSD.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, the VA examination and VHAs have been uniform in opining that there is no such relationship.  See Colvin.  

Specifically at to hypertension, in the November 2012 VHA and December 2012 addendum it was opined, in substance, after a review of the record on appeal that his current hypertension was not caused or aggravated by his service-connected PTSD because, while PTSD and all forms of stress can raise corticosteroids levels leading to transient elevations of blood pressure, it does not cause a chronic elevation in blood pressure but instead this elevation will resolve itself.  As to the migraine headaches, at the May 2013 VA examination it was opined after a review of the record on appeal and an examination of the Veteran that his current migraine headaches were not caused by or worsened by his service-connected PTSD because PTSD is not a known causative agent of migraine headaches.  Similarly, in the March 2014 VHA and May 2014 addendum it was opined, in substance, after a review of the record on appeal that his current migraine headaches were not caused or aggravated by his service-connected PTSD because the predominance of medical literature indicates that PTSD does not contribute to migraine headaches.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin; Also see Acevedo.

As to the Veteran's representative claims in its August 2004 Brief that the medical treatise evidence cited to by the medical expert in the May 2014 addendum to the March 2014 VHA weighs in favor of the claim of secondary service connection for migraine headaches, the Board finds more probative the medical opinion provided by the expert who drafted the March 2014 VHA and May 2014 addendum as to what this medical treatise evidence shows or does not show when applied to this specific Veteran than the generic information found in these treatises regarding triggers for migraine headaches.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence); Also see Nieves-Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

Moreover, while the Veteran, his wife, and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of any of the disabilities in question because such an opinion requires medical expertise and equipment which they do not have.  See Davidson.  Furthermore, the Board finds more probative the objective findings of the doctors at the VA examination and in the VHAs regarding the Veteran's hypertension and migraine headaches note being caused or aggravated by his service-connected PTSD than any lay claims to the contrary.  See Black.  

Therefore, because the most probative evidence of record shows that the Veteran's service-connected PTSD neither caused nor aggravated his hypertension and/or migraine headaches the Board finds that the claims of secondary service connection for these disabilities must be also denied.  See 38 U.S.C.A. §§ 1110, 1131, 1154(a); 38 C.F.R. §§ 3.102, 3.310.

Accordingly, the Board must conclude that entitlement to service connection for hypertension and migraine headaches must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.

Service connection for migraine headaches is denied.


REMAND

As to the claims of service connection for a low back and right knee disorders, the Veteran msn, in substance that his current problems were caused by the stress he put on his low back and knee while in combat in the Republic of Vietnam, to include one incident when he jumped out of a helicopter into combat and/or other occasions where he repeatedly banged himself-up when crawling around when he was in firefights.  Moreover, the Board finds that the Veteran's award of the CIB because of his combat service in the Republic of Vietnam entitles him to the presumptions found at 38 U.S.C.A. § 1154(b) and his claims regarding low back and right knee injuries while in combat in the Republic of Vietnam are consistent with the circumstances of his combat service.  The record, i.e., the Veteran's lay accounts and the medical records are inconsistent as to whether the Veteran has had low back and right knee problems since service.  Therefore, the Board finds that a remand is required to clarify the history of these conditions and to obtain a medical opinion as to the relationship between the Veteran's current low back and right knee disorders and the low back and right knee injuries he credibly reported he sustained while in combat in the Republic of Vietnam.  

While the appeal is in Remand status any outstanding medical records of the Veteran, including his post-April 2013 treatment records from the Shreveport VA Medical Center as well as any outstanding relevant private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service low back and right knee injuries and any continued problems with his low back and right knee since that time, to include the date of onset of his low back and right knee disorders.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file any outstanding relevant private treatment. 

3.  Physically or electronically associated with the claims file all of the post-April 2013 treatment records from the Shreveport VA Medical Center.

4.  Then schedule the Veteran for an examination to determine the origins of his low back and right knee disorders.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current low back and right knee disorders?

(b) As to each low back and right knee disorder, is it at least as likely as not that it is related to or had its onset in service, to include the Veteran's combat service in Vietnam?

(c)  As to each diagnosed low back and right knee disorder, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's PTSD? 

In providing the requested opinions as to the origins of his low back disabilities, the examiner should comment of the Veteran's credible claims regarding the date of onset of his low back and right knee disorders.   

In providing the requested opinions as to the origins of his low back disabilities, the examiner should take into account the fact that the Veteran's claims regarding injuring his low back while on active duty is consistent with the circumstances of his combat service as well as the fact that he is credible to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

As to the right knee disorder, in providing the requested opinions the examiner should acknowledge that the Veteran filed a right knee claim almost immediately following separation as well as the April 1972 VA examination report, which did not reveal any right knee disorder.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the June 2013 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


